                         United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

 UNITED STATES OF AMERICA
                                                 §
                                                 §
 v.
                                                 §   CRIMINAL NO. 4:09-CR-065-ALM-CAN
                                                 §
 JOHN MICHAEL DAUGHERTY                          §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On June 3, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #51) that Defendant be committed to the custody of the Bureau of Prisons to be imprisoned

for a term of ten (10) months, followed by twelve (12) months of supervised release with the same

conditions of release previously imposed.

       Having received the Report of the United States Magistrate Judge and having received

Defendant’s waiver of his right to object to the proposed findings and recommendations of the

Magistrate Judge (Dkt. #50), the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court. Accordingly, Defendant is hereby committed to the custody of the

     . of Prisons to be imprisoned for a term of ten (10) months, followed by twelve (12) months
Bureau

of supervised release with the same conditions of release previously imposed. The Court further

recommends Defendant be committed to the Bureau of Prisons facility in Seagoville, Texas, if

appropriate.
                IT IS SO ORDERED.
                 SIGNED this 8th day of June, 2021.




                                               ___________________________________
                                               AMOS L. MAZZANT
                                               UNITED STATES DISTRICT JUDGE
